Title: VI. Secretary of State to James Maury, 23 December 1790
From: Jefferson, Thomas
To: Maury, James



Dear Sir
Philadelphia Dec. 23. 1790.

The enclosed letters are of capital importance, and as the ship which carries them goes to your port, I take the liberty of putting them under cover to you, and begging your attention to their being conveyed safely, and clear of the inspection of Government, which I know makes free with foreign letters. Pressed hard to get these despatches ready in time, I leave to your friend Mr. Madison to give you the news if he can find any for you, and shall only add assurances of the sincere esteem and attachment with which I am Dear Sir &c.
